Citation Nr: 0415673	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fascial deficit left, 
status post fasciotomy left anterior compartment with a 
history of peroneus strain, currently evaluated as 10 percent 
disabling from an original grant of service connection


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 determination that denied the 
benefits sought from the St. Petersburg, Florida, Regional 
Office (RO).  A notice of disagreement (NOD) was received in 
October 1999.  A statement of the case (SOC) was issued in 
December 2000.  A substantive appeal was received from the 
veteran in January 2001.  

The Board has also characterized the veteran's service-
connected disability in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for a higher initial rating following 
a grant of service connection from those involving a request 
for an increase for already service-connected disability).

In September 2001, the veteran testified during a hearing 
before the undersigned at the RO in St. Petersburg, Florida; 
a transcript of that hearing is of record.  In January 2002, 
the Board remanded this claim to the RO for additional 
development.

In a July 2002 rating action, the RO increased the disability 
evaluation associated with this disorder to 10 percent 
disabling effective May 2, 1999 (the day following the 
veteran's release from active duty).  In AB v. Brown, 6 Vet. 
App. 35 (1993) the U.S. Court of Appeals for Veterans Claims 
(Court) held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Consequently, this issue remains before the Board at this 
time.
     
In February 2003, the Board sought additional medical 
development of this claim, which was undertaken in May 2003.  
In July 2003, the Board remanded this claim to the RO in 
light of the fact that the Board's ability to develop such 
evidence without prior RO review had been invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

For reasons expressed below, the issue is again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Recent medical evidence obtained by the Board in May 2003 
indicates that the veteran's service connected disability may 
involve injury to the muscles or nerves.  The RO has never 
considered this issue.   

Disability evaluations of service-connected disorders are 
determined by the application of a schedule of ratings that 
is based on average industrial impairment.  38 U.S.C.A.§ 1155 
(West 2002).  Separate diagnostic codes identify the various 
disabilities.  The service connected disability at issue 
before the Board at this time is not specifically listed in 
the rating schedule.  Under 38 C.F.R. § 4.20 (2003), when an 
unlisted condition is encountered, it will be permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  

In August 1999 and July 2002, the RO evaluated the fascial 
deficit left, status post fasciotomy left anterior 
compartment with a history of peroneus strain, by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Under 
Diagnostic Code 5279, metatarsalgia, anterior (Morton's 
disease), unilateral, or bilateral, warrants a 10 percent 
evaluation, and no greater.  In the SOC issued in December 
2000, the supplemental SOC (SSOC) issued in July 2002 (which 
did not directly address this claim), or the SSOC issued in 
October 2003, the RO did not cite Diagnostic Code 5279, did 
not refer to Morton's disease, or provide a reason it was 
evaluating the veteran's service connected condition under 
this criteria under 38 C.F.R. § 4.20. 

As the veteran has never been informed of the criteria upon 
which his service-connected disability may be increased, the 
VA has failed in its duty to provide to the veteran notice of 
the evidence that is needed to substantiate the claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board has also considered the possible assignment of 
another diagnostic code.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrable 
symptomatology.  Any change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Based on recent 
medical evidence, the Board has considered whether another 
diagnostic code is more appropriate than one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Within the VA neurology/internal medicine examination of May 
2003, when evaluating the left lower extremity, the examiner 
cites "some pain" in the area of the peroneus longus and 
peroneus brevis muscles.  The strength of these muscles is 
rated 4+/5.  The peroneus longus and peroneus brevis muscles 
are cited within 38 C.F.R. § 4.73, Diagnostic Code 5311 
(Muscle Group XI) (2003).  The examination of May 2003 also 
cites "slight diminution to pinprick, sensation and the 
distribution of the superficial peroneal nerve distally, but 
not proximately."  The superficial peroneal nerve is cited 
under 38 C.F.R. § 4.124a, Diagnostic Code 8522 
(musculocutaneous nerve (superficial peroneal)).  The RO has 
not considered either diagnostic code.

In order to fully adjudicate this claim, the RO must consider 
the issue of whether the veteran has muscle or nerve injury 
related to service or his service connected disability and, 
if so, whether it is appropriate to evaluate the condition 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8522, or to continue the evaluation 
of this disability by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  These issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).

The Board also points out that the rating schedule permits 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  38 C.F.R. § 4.14 states, 
in pertinent part:

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.

The RO has also not addressed this issue.  The veteran may 
submitted any additional argument or evidence he may have 
regarding this issue.  If found warranted by the RO under 
38 C.F.R. § 3.159(c)(4), in order to make this determination 
it may arrange for the veteran to undergo an additional VA 
examination by appropriate specialists.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year Veterans Claims Assistance Act of 
2000 (VCAA) notice period).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence, 
if any).  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession (that he has not 
already submitted), should explain the 
criteria upon which his service-connected 
disability may be increased, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should consider the 
claim for increase with specific 
consideration of whether service 
connection is warranted for muscle and/or 
nerve injuries caused by the veteran's 
service or the service-connected fascial 
deficit left, status post fasciotomy left 
anterior compartment with a history of 
peroneus strain.  

The RO should also consider if the 
service-connected disability would be 
better evaluated under a diagnostic code 
other than 38 C.F.R. § 4.71a, Diagnostic 
Code 5279 or if a separate disability 
evaluation is warranted.  If the RO 
determines that service connection for a 
muscle and/or nerve injury is warranted, 
the RO should also determine which is/are 
the appropriate diagnostic code(s) for 
evaluated the now service connected 
disability or disabilities (i.e., 
38 C.F.R. § 4.73, Diagnostic Code 5311, 
38 C.F.R. § 4.124a, Diagnostic Code 8522, 
etc.).  If warranted by the RO, another 
examination by appropriate specialists of 
the veteran's disability may be 
undertaken to assist it with this 
determination.  

The veteran is advised that if the RO 
grants service connection for a separate 
disability of the muscle and/or nerve, 
the proper evaluation of this disability 
will not be before the undersigned unless 
the veteran appeals the determination to 
the Board.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all additional legal 
authority and/or evidence considered, 
including the regulations and diagnostic 
codes cited above and full reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The RO must 
specifically identify the diagnostic code 
under which the veteran's disability is 
rated. 
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




